Citation Nr: 1100268	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to July 1969.  
Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2007 rating 
decision, by the Roanoke, Virginia, Regional Office (RO), which 
denied the Veteran's claims.  The Veteran perfected a timely 
appeal to that decision.

In November 2010, a Board hearing was held at the VA Central 
Office in Washington, D.C. before the undersigned Veterans Law 
Judge.  A transcript of that proceeding has been associated with 
the claims folder.  

During the course of the appeal, the RO granted the Veteran 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), assigning a 30 percent disability rating, 
effective October 31, 2006.  Because that decision represents a 
full grant of benefits sought, that matter is no longer in 
appellate status and it will be discussed no further.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  The VCAA requires that VA must provide 
notice that informs the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 U.S.C.A.    § 5103(a); 
38 C.F.R. § 3.159(b) (1).

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Veteran maintains that he developed hearing loss and tinnitus 
due to noise exposure in service from working as a cannoneer; he 
stated that his duties involved working with artillery.  The 
Veteran served on active duty from May 1967 to July 1969.  His DD 
Form 214 reflects that the Veteran's military occupational 
specialty was Field Artilleryman; he was awarded the Expert 
(Rifle) Badge.  His service treatment records, to include his 
April 1969 separation examination, are negative for any history, 
treatment, or diagnosis of a hearing loss disability or tinnitus.  
On the contrary, the first documented complaint of or treatment 
for a hearing impairment was in June 2006.  See a VA treatment 
record dated in June 2006.  Nonetheless, pursuant to the 
provisions of 38 U.S.C.A. § 1154(a), the Board finds that the 
circumstances of the Veteran's service, including military 
training, would be consistent with exposure to loud noise in 
service.

The Board acknowledges that the Veteran's service treatment 
records do not show any hearing loss disability or tinnitus 
during service.  However, the absence of a hearing disability 
during service is not always fatal to a service connection claim. 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for a bilateral hearing loss disability may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service audiometric 
findings meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

There is no opinion of record as to whether the Veteran's current 
hearing impairment is related to his in-service noise exposure.  
In light of the foregoing, an examination and medical nexus 
opinion must be obtained which addresses the nature of the 
Veteran's disabilities and whether such are related to his 
military service.  See Charles v. Principi, 16 Vet. App.  370 
(2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion 
is necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim].

Additionally, the Board notes that the Veteran testified that he 
underwent multiple physical evaluations, to include audiological 
examinations, when he was employed as a truck driver in Farmer 
City, Illinois.  See the November 2010 Board hearing transcript, 
pgs. 5, 9-10.  However, these examinations are not associated 
with the Veteran's claims folder.  On remand, the Veteran should 
be allowed the opportunity to submit these records or authorize 
VA to seek the records on his behalf if he so desires.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the Veteran and obtain the names 
and addresses of all medical care 
providers who treated him for his 
bilateral hearing loss disability and 
tinnitus since service.  Of particular 
interest are audiological examination 
reports from when the Veteran was employed 
as a truck driver in Illinois.  After 
obtaining proper authorization, the RO 
should obtain any relevant records from 
these providers that are not already of 
record in order to ensure that complete 
records from these facilities are of 
record.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.	The RO should then arrange for the Veteran to undergo 
a 
VA Audiological examination.  The entire claims folder
must be made available to the examiner prior to the 
examination.  After examination of the Veteran and 
review 
of the record, and accepting the Veteran's reports of 
noise 
exposure, the examiner is requested to provide an 
opinion, 
with complete rationale, as to the following:

a.	Whether the Veteran currently suffers from a 
bilateral hearing loss disability;

b.	Whether the Veteran currently suffers from 
tinnitus; and

c.	Whether it is at least as likely as not (50 
percent probability or higher) that any 
current bilateral hearing loss disability 
and/or 
tinnitus is causally related to service or any 
incident of service, including exposure to 
weapons noise during service.

The examiner should indicate in his/her 
report that the claims folder was 
reviewed.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  A rationale 
for all opinions expressed should be 
provided.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
3.	When the development requested has been completed, 
the case should be reviewed by the RO on the basis of 
additional evidence.  If the benefits sought are not 
granted, 
the Veteran and his representative should be furnished 
a 
supplemental statement of the case (SSOC) and be 
afforded a reasonable opportunity to respond before 
the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

